Citation Nr: 1732234	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from September 1968 to December 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.

The Veteran's claim of service connection for PTSD has been recharacterized as a claim of service connection for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  There is credible evidence of the occurrence of PTSD stressors; the Veteran's unit received small arms fire from the enemy at Pleiku and constant mortar fire from the enemy that resulted in casualties.

2.  The Veteran has a current diagnosis of PTSD that is related to his in-service stressors.

3.  The Veteran has a current diagnosis of depressive disorder that is caused by his substance abuse.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A.        §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, the Board finds that service connection for PTSD is warranted but service connection for depressive disorder and substance abuse is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014);       38 C.F.R. § 3.303 (2016).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.             38 C.F.R. § 3.304(f).  Where the claimed in-service stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. § 3.304(f)(3).

A review of the Veteran's service personnel records shows that he served three tours of duty in the Republic of Vietnam: September 1969 to September 1970; August 1971 to August 1972; and January 1973 to March 1973.  The Veteran has asserted that during his second tour, his unit received small arms fire from the enemy at Pleiku and that this event is a stressor for his PTSD.  A May 2008 administrative decision shows that the occurrence of this in-service stressor has been conceded.  The Veteran asserted that in the Republic of Vietnam his unit was under constant mortar fire which resulted in casualties.  While VA has not conceded the occurrence of this in-service stressor, the Board notes that an April 2016 VA examination report shows that a VA psychiatrist determined that this event was adequate to support a diagnosis of PTSD and that it related to a fear of hostile military or terrorist activity.  The Board finds that this second stressor is consistent with the places, types, and circumstances of the Veteran's service.  In the absence of clear and convincing evidence to the contrary, the Board finds that the Veteran's lay testimony, alone, is sufficient to establish the occurrence of this claimed in-service stressor.  38 C.F.R. § 3.102, 3.304(f)(3).  Thus, two of the Veteran's claimed in-service stressors have been confirmed.  The Board need not discuss the other in-service stressors the Veteran has asserted.

A June 2008 VA examiner determined that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD.  No explanation was provided.

A March 2010 VA treatment record shows that a VA psychiatrist provided a diagnosis of PTSD; however, it is unclear what stressor this diagnosis was based on or how it complied with 38 C.F.R. § 4.125(a).

A June 2010 psychological report shows that a private psychologist determined that the Veteran had a current diagnosis of PTSD based on the above in-service stressors.  The private psychologist's diagnosis was based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  As the Veteran's appeal was pending before the Board prior to August 4, 2014, the use of the DSM-IV criterion was appropriate.  See 79 Fed. Reg. 45093, 45094 (August 4, 2014).  

An April 2016 VA examiner determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The determination was made based on the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-5).  Significantly, the examiner determined that the Veteran's disability picture did not satisfy criterion C, which requires persistent avoidance of distressing trauma-related stimuli after the event.  The other criteria were satisfied.  It is noted, however, that this examiner determined that the above in-service stressors would be adequate to support a diagnosis of PTSD.

Based on a review of all of the evidence of record, the Board concludes that the Veteran has a current diagnosis of PTSD related to the above in-service stressors.  This determination is based upon the findings of the June 2010 psychological report authored by a private psychologist.  That report is probative as it explained in-depth how the Veteran met each of the DSM-IV criteria for a diagnosis of PTSD.  The Board acknowledges that the April 2016 VA examination report contradicts the private psychologists finding pertaining to criterion C; however, the Board finds no reason to favor one examiner's determination over the other and, therefore, will resolve reasonable doubt in favor of the Veteran.  38 C.F.R. § 3.102.  The evidence weighs in favor of the claim; service connection for PTSD is warranted.

The Veteran also has a current diagnosis of depressive disorder.  June 2008 and April 2016 VA examination reports weigh against a finding that this disorder is related to service.  The June 2008 VA examiner reasoned that the Veteran placed the onset of his symptoms approximately 10 years after discharge from service and there was not enough documentation to determine if the disorder was related to his service in Vietnam.  Specifically, the examiner noted that the Veteran did not have a history of psychiatric treatment or evaluations.  The April 2016 examiner reasoned that the Veteran's depressive disorder was attributable to his substance abuse.  The examination report noted alcohol use disorder; cannabis use disorder; stimulant use disorder; sedative, hypnotic, or anxiolytic use disorder; and tobacco use disorder.  The examiner wrote that drug usage has been a constant factor in the Veteran's life, and his inability to recognize his substance use as problematic has led him to erroneously attribute his difficulties to other situations, people, or problems.  His reports of memory loss, poor impulse control, depression, anxiety, sleep disturbances, poor work history, anger issues, and fighting can be attributed to his polysubstance abuse as well as period of depression or anxiety.  The examiner also wrote that the Veteran's depression looked to have developed after his wife has died.

The rationale provided by the June 2008 VA examiner is inadequate as it is based, in large part, on the absence of evidence.  The rationale provided by the April 2016 examiner is inadequate as the examiner incorrectly noted that the Veteran's depression developed after his wife had died, whereas treatment records clearly show a diagnosis of this psychiatric disorder prior to her death.  Notwithstanding that these opinions are inadequate individually; the Board finds that when considered together, they do allow for a fully informed decision.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  That the opinions were each inadequate in certain respects does not mean that all of the findings of the examiners were erroneous.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  The Board also notes that the April 2016 examiner's misstatement of fact was not so egregious that the opinion should be discounted entirely; the primary basis for the opinion related to the Veteran's long-standing history of substance abuse and not to the misstated fact.  Cf. Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds the VA medical opinions to be probative in that they attribute the Veteran's depressive disorder to his substance abuse.  In particular, the April 2012 examiner provided a cogent rationale explaining how the effects of substance abuse have negatively impacted the Veteran's life and resulted in reduced productivity and reliability in functioning, as well as certain symptomatology.  The VA medical opinions find some support in the June 2010 psychological report by a private psychologist, who determined that the Veteran's depression may be partially substance induced.  The Veteran's history of substance abuse is also noted in his VA treatment records, and the Veteran has provided lay accounts of it as well.  He has stated that he began abusing alcohol as a young teenager and his use of other drugs began at the age of 18.  See, e.g., June 2010 psychological report.  To the extent that the Veteran has asserted otherwise, that is, his related symptoms had their onset in service and the substance use was merely a form of self-medication, the Board finds that he is not competent to offer such a complex etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence weighs against a finding that the Veteran's depressive disorder is related to service; there is no doubt to be resolved; service connection for depressive disorder is not warranted.  38 C.F.R. §§ 3.102, 3.303.  Additionally, service connection is not warranted for the Veteran's substance abuse as it is a primary disorder.  38 C.F.R. § 3.301(c)(3).


ORDER

Service connection for PTSD is granted.

Service connection for a psychiatric disorder other than PTSD is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


